Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 46, 50, 53-56, 58-65, 68-71 and 73-80 are all the claims for this application.
2.	Claims 58, 60, 65, 73, and 78-80 have been amended in the Response of 6/20/2022.
3.	Withdrawn Claims 46, 50 and 53-56 are rejoined. Claims 52 and 57 are cancelled and Claims 50, 59-60, and 78-80 are amended by Examiner’s Amendment set forth below. 
4.	Claims 46, 50, 53-56, 58-65, 68-71 and 73-80 are all the claims under examination.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
5.	The rejection of Claims 58-65 and 68-80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn for the pending claims and moot for the canceled claims.  
	Applicants clarification in the Response of 6/20/2022 relying on Examples 2-3 for the scope of claims drawn to the human T cells engineered to express the BCMA CAR without additional genetic modifications is found to substantiate and support the instant claimed invention for the most generic to the dependent claims thereof.

Scope of Enablement
6.	The rejection of Claims 58-65 and 68-80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn for the pending claims and moot for the canceled claims.
Applicants clarification in the Response of 6/20/2022 relying on art-recognized engineering of syngeneic or allogeneic human T cells to express the BCMA CAR is supported in the specification for the instant claimed invention to the most generic to the dependent claims thereof. Applicants clarification in the Response of 6/20/2022 relying on human T cells to express the BCMA CAR to effectively target BCMA-expressing cell lines is supported in the specification for the instant claimed invention to the most generic to the dependent claims thereof. 

Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 58-64 and 68-80 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn for the pending claims and moot for the canceled claim.
a) Applicants have amended the claims to clarify that the engineered T cell is human and which may be autologous or allogeneic. 

b) Applicants have amended claim 60 to delete the broad recitation “immune check point gene” in favor of the narrower statement of the range/limitation.  
Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

c) Applicants amendment of claim 60 to delete the phrase "such as" is found to overcome the rejection.

Claim Rejections - 35 USC § 112, fourth paragraph
8.	The rejection of Claims 78-80 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.
	Applicants amendment to claims 78-80 to delete the phrase “a polypeptide sequence comprising at least 90%” is found to overcome the rejection.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Schlueter on 7/13/2022.
The application has been amended as follows: 
50. (Currently amended) The BCMA specific CAR of claim 46, wherein the BCMA specific CAR comprises the amino acid sequence of one of SEQ ID NOs: 19, 21, 23, 25, 27, and 29.
52. (Canceled)
57. (Canceled)
58. (Currently Amended) An engineered human T cell expressing a B-cell maturation antigen (BCMA) specific Chimeric Antigen Receptor (CAR) comprising: 
(a) an extracellular ligand binding domain comprising a light chain variable region (VL) and a heavy chain variable region (VH) from a monoclonal anti-BCMA antibody specific for human BCMA, wherein the VH region comprises CDRs corresponding to SEQ ID NOs: 61, 62, and 63, and wherein the VL region comprises CDRs corresponding to SEQ ID NOs: 64, 65, and 66, or CDRs corresponding to SEQ ID NOs: 64, 65, and 67; -3-Atty Docket No. CELLT-36642.302 Client Ref No. D12014-15US2 
(b) a FcγRIIIα hinge, a CD8α hinge, or an IgG1 hinge comprising a sequence having at least 90% sequence identity with SEQ ID NOs: 3, 4, and 5, respectively; 
(c) a CD8α transmembrane domain having at least 90% sequence identity with SEQ ID NO: 6; and 
(d) a cytoplasmic domain comprising a CD3ζ intracellular signaling domain having at least 90% sequence identity with SEQ ID NO: 9 and a co-stimulatory domain from 4-1BB having at least 90% sequence identity with SEQ ID NO: 8.

59. (Currently amended) The engineered T cell of claim 58, wherein the T cell comprises: 
(i) at least one genetic modification that suppresses expression of at least one MHC protein; 
(ii) at least one genetic modification that confers resistance to at least one immune suppressive drug or at least one chemotherapy drug; or
(iii) any combination thereof.

60. (Currently Amended) The engineered T cell of claim 58, wherein the T cell comprises at least one inactivated gene selected from the group consisting of CD52, a glucocorticoid receptor (GR), deoxycytidine kinase (dCK), an HLA gene, a PD-1 gene, and a CTLA-4 gene.

78. (Currently Amended) The engineered T cell of claim 58, wherein the BCMA specific CAR comprises the amino acid sequence of SEQ ID NO: 19 or SEQ ID NO: 25.

79. (Currently Amended) The engineered T cell of claim 58, wherein the BCMA specific CAR comprises the amino acid sequence of SEQ ID NO: 21 or SEQ ID NO: 27.
80. (Currently Amended) The engineered T cell of claim 58, wherein the BCMA specific CAR comprises the amino acid sequence of SEQ ID NO: 23 or SEQ ID NO: 29.

REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: 
	a) Rejoined Claim 50 is amended to comport with language found in Claims 78-80, Claim 52 is canceled to avoid duplicity with Claim 50, and Claim 57 is canceled to comport with canceled Claim 72. Claim 58(d) is amended to comport with Claim 46(d). Claim 59 is amended to clarify elements (i)-(ii) as being distinguishable from element (iii), and Claim 60 is amended to clarify Markush group language. Claims 78-80 are amended to clarify grammar.
b) The anti-BCAM CAR clones, BC50 or BC30, comprising the combination of elements (a)-(d) in generic Claim 46, the engineered T cell comprising the anti-BCAM CAR clones, BC50 or BC30, in generic Claim 58, and the method of treating multiple myeloma with a composition comprising the engineered T cell comprising the anti-BCAM CAR clones, BC50 or BC30, in generic Claim 73, are determined to be free from the art and supported by the disclosure in the specification.                             .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
11.	Claims 46, 50, 53-56, 58-65, 68-71 and 73-80 are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643